Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11, 14-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider (US Publication 2009/0100512 A1) in view of Abbondanzio et al. (US Publication 2017/0034154 A1).
Regarding claim 1, Schneider discloses a method comprising:
determining, by a first device, whether the first device has a current time (determines whether network appliance has incorrect time, see paragraph 0039, Fig. 3);
transmitting, by the first device, a request for the current time to a second device (network appliance requests for a current time from a http proxy, see paragraph 0034, Fig. 2) in a local network (a network that comprises a network appliance, backend server, https proxy, and 
receiving, by the first device, the current time from the second device (the network appliance receives the current time from the https proxy, see paragraph 0034, Fig. 2);
authenticating, by the first device, a certificate (the identity certificate is used by the network appliance to authenticate itself to the server, see paragraph 0003).
establishing, by the first device, a network connection (establish a secure connection to the server, see paragraph 0041) to the local network (a network that comprises a network appliance, backend server, https proxy, and time server, see paragraph 0002) based on the authenticated certificate (based on the identity certificate, see paragraph 0038, Figs. 2 and 3).
Schneider may not explicitly show authenticating, by the first device, a certificate is “based on the current time received from the second device.”
However, Abbondanzio teaches authenticating, by the first device, a certificate is “based on the current time received from the second device (authenticating a digital certificate by determining whether a current time is within the validity period, see abstract).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the NTP time obtaining method of Schneider to include “transmitting the request for the current time comprises broadcasting the request for the current time in a probe request; and receiving the current time from the second device comprises receiving the current time in a probe response” as taught by Abbondanzio so that it would compare the current time with a validity period to determine the validity of the digital certificate (see abstract).



Regarding claim 3, Schneider discloses the method of claim 2, wherein the third device is the second device (http proxy, see paragraphs 0041, 0031, Fig. 2).

Regarding claim 4, Schneider discloses the method of claim 1, further comprising:
connecting to a network time protocol (NTP) server through the local network (network appliance connects to the time server via the network that comprises the network appliance, backend server, https proxy, and time server, see paragraph 0033, Fig. 2; time synchronization using network time protocol NTP, see paragraph 0025); and
synchronizing the current time with the NTP server (time synchronization with the time server using NTP, see paragraph 0025), the current time synchronized with the NTP server being more accurate than the current time received from the second device (obtains an accurate time value from the time server and resets the time of the network appliance using the time value received from the time server, see paragraphs 0027, 0025; time synchronization using network time protocol NTP, see paragraph 0025).


receiving a request for the current time from a fourth device (the https proxy passes the request for the current time to the time server, see paragraph 0034); and
transmitting, to the fourth device, the current time synchronized with the NTP server (https proxy receives the current time from the time server, see paragraph 0034; time synchronization using network time protocol NTP, see paragraph 0025).

Regarding claim 11, Schneider discloses a method comprising:
receiving, by a first device, the current time from a second device (the network appliance receives the current time from the https proxy, see paragraph 0034, Fig. 2), the second device being connected to a local network (https proxy is connected to a network that comprises a network appliance, backend server, https proxy, and time server, see paragraph 0002);
authenticating, by the first device, a certificate (the identity certificate is used by the network appliance to authenticate itself to the server, see paragraph 0003).
establishing, by the first device, a network connection (establish a secure connection to the server, see paragraph 0041) to the local network (a network that comprises a network appliance, backend server, https proxy, and time server, see paragraph 0002) based on the authenticated certificate (based on the identity certificate, see paragraph 0038, Figs. 2 and 3).
connecting, by the first device, to a network time protocol (NTP) server through the network connection to the local network (a secure connection is established between a network appliance and a time server in a network, see paragraphs 0041, 0002; the connection is based on the identity certificate, see paragraph 0040; time synchronization using network time protocol NTP, see paragraph 0025).

However, Abbondanzio teaches authenticating, by the first device, a certificate is “based on the current time received from the second device (authenticating a digital certificate by determining whether a current time is within the validity period, see abstract).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the NTP time obtaining method of Schneider to include “transmitting the request for the current time comprises broadcasting the request for the current time in a probe request; and receiving the current time from the second device comprises receiving the current time in a probe response” as taught by Abbondanzio so that it would compare the current time with a validity period to determine the validity of the digital certificate (see abstract).

Regarding claim 14, Schneider discloses the method of claim 11, wherein receiving the current time from the second device comprises receiving the current time in a unicast from the second device (network appliance receives current time from the time server via a transmission 224, see paragraph 0034, Fig. 2).

Regarding claim 15, Schneider discloses an apparatus, comprising:
a processor configured to determine whether the first device has a current time (determines whether network appliance has incorrect time, see paragraph 0039, Fig. 3);
a transmitter configured to transmit a request for the current time to a second device (network appliance requests for a current time from a http proxy, see paragraph 0034, Fig. 2) in a 
a receiver configured to receive the current time from the second device (the network appliance receives the current time from the https proxy, see paragraph 0034, Fig. 2);
wherein the processor is further configured to: 
authenticate a certificate (the identity certificate is used by the network appliance to authenticate itself to the server, see paragraph 0003).
establish a network connection (establish a secure connection to the server, see paragraph 0041) to the local network (a network that comprises a network appliance, backend server, https proxy, and time server, see paragraph 0002) based on the authenticated certificate (based on the identity certificate, see paragraph 0038, Figs. 2 and 3).
Schneider may not explicitly show authenticating, by the first device, a certificate is “based on the current time received from the second device.”
However, Abbondanzio teaches authenticating, by the first device, a certificate is “based on the current time received from the second device (authenticating a digital certificate by determining whether a current time is within the validity period, see abstract).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the NTP time obtaining method of Schneider to include “transmitting the request for the current time comprises broadcasting the request for the current time in a probe request; and receiving the current time from the second device comprises receiving the current time in a probe response” as taught by Abbondanzio so that it would 
Regarding claim 16, Schneider discloses the apparatus of claim 15, wherein the processor is further configured to connect to a network time protocol (NTP) server through the local network (a secure connection is established between a network appliance and a server in a network, see paragraphs 0041, 0002; time synchronization using network time protocol NTP, see paragraph 0025).

Regarding claim 18, Schneider discloses the apparatus of claim 16, wherein the processor is further configured to synchronize the current time with the NTP server (synchronize the time of the network appliance with the current time provided by the time server, see paragraph 0041, Fig. 3; time synchronization using network time protocol NTP, see paragraph 0025).

Regarding claim 19, Schneider discloses the apparatus of claim 15, wherein the apparatus does not have global positioning service (GPS) capabilities (the network appliance has no GPS capabilities, see Fig. 2).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider (US Publication 2009/0100512 A1) in view of Abbondanzio et al. (US Publication 2017/0034154 A1), and in further view of Jose (US Publication 2016/0380749 A1).
Regarding claim 9, Schneider and Abbondanzio disclose the method of claim 1.

However, Jose teaches “transmitting the request for the current time comprises broadcasting the request for the current time in a probe request; and receiving the current time from the second device comprises receiving the current time in a probe response (a state identification module broadcast a server-probe request, and can monitor for a server-probe response from another device configured to provide network-time information, see paragraph 0027).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the NTP time obtaining method of Schneider to include “transmitting the request for the current time comprises broadcasting the request for the current time in a probe request; and receiving the current time from the second device comprises receiving the current time in a probe response” as taught by Jose so that it would configure a device to search for a server that is capable of being a provider of network-time information (see paragraph 0027).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider (US Publication 2009/0100512 A1) in view of Abbondanzio et al. (US Publication 2017/0034154 A1), and in further view of Gikes (US Publication 2004/0119639 A1).
Regarding claim 12, Schneider and Abbondanzio disclose the method of claim 11.

However, Gikes teaches “receiving, by the first device, the current time from the second device comprises receiving, by the first device, the current time from the second device without transmitting, by the first device, a request for the current time (a NTP server periodically broadcasts current time to a NTP client without the NTP client sending a query for a current time, see paragraph 0058).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the NTP time obtaining method of Schneider to include “receiving, by the first device, the current time from the second device comprises receiving, by the first device, the current time from the second device without transmitting, by the first device, a request for the current time” as taught by Gikes so that it would reduce the amount of network traffic by eliminating the need for the NTP client to transmit a query for current time (see paragraph 0058).

Regarding claim 13, Schneider discloses the method of claim 11.
Schneider may not explicitly show “receiving the current time from the second device comprises receiving the current time in a broadcast from the second device.”
However, Gikes teaches “receiving the current time from the second device comprises receiving the current time in a broadcast from the second device (a NTP server periodically broadcasts current time to a NTP client, see paragraph 0058).”
.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider (US Publication 2009/0100512 A1) in view of Abbondanzio et al. (US Publication 2017/0034154 A1), and in further view of Gikes (US Publication 2004/0119639 A1).
Regarding claim 17, Schneider and Abbondanzio disclose the apparatus of claim 16.
Schneider may not explicitly show “the processor is further configured to connect, in a different operating mode, to the NTP server without the authenticated certificate.”
However, Gikes teaches “the processor is further configured to connect, in a different operating mode, to the NTP server without the authenticated certificate (NTP server periodically broadcasts the current time to a NTP client without the NTP client sending a query request for a current time, see paragraph 0058; note that there is no authenticated certificate being used in the disclosure of Gikes).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the NTP time obtaining method of Schneider to include “the processor is further configured to connect, in a different operating mode, to the NTP server without the authenticated certificate” as taught by Gikes so that it would reduce the amount of network traffic by eliminating the need for the NTP client to transmit a query for current time (see paragraph 0058).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider (US Publication 2009/0100512 A1) in view of Abbondanzio et al. (US Publication 2017/0034154 A1), and in further view of Jose (US Publication 2016/0380749 A1).
Regarding claim 20, Schneider and Abbondanzio disclose the apparatus of claim 15.
Schneider may not explicitly show “the request for the current time is broadcast in a probe request; and the current time is received from the another apparatus in a probe response.”
However, Jose teaches “the request for the current time is broadcast in a probe request; and the current time is received from the another apparatus in a probe response (a state identification module broadcast a server-probe request, and can monitor for a server-probe response from another device configured to provide network-time information, see paragraph 0027).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the NTP time obtaining method of Schneider to include “the request for the current time is broadcast in a probe request; and the current time is received from the another apparatus in a probe response” as taught by Jose so that it would configure a device to search for a server that is capable of being a provider of network-time information (see paragraph 0027).
 
Allowable Subject Matter
Claims 6-8, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 

receiving a request for the current time from a fourth device prior to receiving the current time from the second device; and
transmitting, to the fourth device, the current time received from the second device if the current time is received from the second device without a preset time period of receiving the request for the current time from the fourth device.

In claim 10, the method of claim 1, wherein determining whether the first device has a current time comprises:
comparing a calendar time of the first device with a sum of a boot-up calendar time of the first device and an elapsed time of the first device, wherein the elapsed time of the first device is an amount of time that has elapsed since the first device booted up; and
determining that the first device does not have the current time if the calendar time is
equal to the sum of the boot-up calendar time of the first device and the elapsed time of the first device.








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471